DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Catherine Voisinet (Reg. No. 52327) on 07/28/2022.
The application has been amended as follows: 
Claims 2 and 6-7 are cancelled.
Claims 1-19 are amended as follows:

Regarding claim 1,
1. (Currently Amended) A medicine verification device comprising: 
an arrangement unit on which a verification target medicine is disposed; 
an image capturing unit that captures an image of the verification target medicine disposed on the arrangement unit; 
a light irradiation unit that emits light to the verification target medicine disposed on the arrangement unit when the image capturing unit captures the image; 
a prescription condition information acquisition unit that acquires prescription condition information indicating a prescription condition set for prescribing a medicine; 
an external force application unit that executes an external force applying operation of applying an external force to the verification target medicine disposed on the arrangement unit to move the verification target medicine; and 
a control unit that causes the external force application unit to execute the external force applying operation when an operation execution condition is satisfied, 
wherein the operation execution condition includes at least one of: 
a first operation execution condition that the number of the verification target medicines appearing in the image differs from the quantity of the medicines specified from the prescription condition information; and 
a second operation execution condition that a shape of the verification target medicine appearing in the image differs from the shape corresponding to a type of the medicine specified from the prescription condition information, and 
the operation execution condition further includes: 
a third operation execution condition that a plurality of medicines are disposed on the arrangement unit as the verification target medicine and that one medicine and another medicine out of the plurality of medicines are adjacent to each other in an irradiation direction when the light irradiation unit performs light emission; and 
a fourth operation execution condition that an arrangement position, within the arrangement unit, of the verification target medicine appearing in the image is a position within a predetermined region; 
wherein the first operation execution condition is that the number of verification target medicines appearing in the image is smaller than the quantity of medicines specified from the prescription condition information; 
wherein the operation execution condition further includes a fifth operation execution condition that a posture of the verification target medicine appearing in the image is the posture that causes identification information formed on the verification target medicine to be outside an imaging range of the image capturing unit; and 
wherein the image capturing unit includes a plurality of cameras, and the fifth operation execution condition is that the posture of the verification target medicine appearing in the image is a posture that causes the identification information to be outside an imaging range of each of the plurality of cameras.

Regarding claim 2,
2. (Canceled).

Regarding claim 3,
3. (Original) The medicine verification device according to claim 1, wherein the third operation execution condition is that the plurality of medicines are disposed on the arrangement unit and that the one medicine and the other medicine having a thickness greater than the one medicine are adjacent to each other in the irradiation direction in a state where the other medicine is disposed at a position that blocks light emitted from the light irradiation unit.

Regarding claim 4,
4. (Original) The medicine verification device according to claim 1, 
wherein the light irradiation unit has a plurality of light emitting units and emits light in different directions using the plurality of light emitting units, and 
when the third operation execution condition is satisfied, the control unit causes the external force application unit to execute the external force applying operation in a case where there exists at least one combination of the one medicine and the other medicine adjacent to each other in the irradiation direction.

Regarding claim 5,
5. (Original) The medicine verification device according to claim 1, wherein the region is a region separated from the light emitting unit of the light irradiation unit by a distance being a threshold or more in the light irradiation direction.

Regarding claim 6,
6. (Canceled).

Regarding claim 7,
7. (Canceled).

Regarding claim 8,
8. (Original) The medicine verification device according to claim 6, wherein, when the fifth operation execution condition is satisfied after causing the external force application unit to execute the external force applying operation, the control unit causes the external force application unit to repeatedly execute the external force applying operation.

Regarding claim 9,
9. (Original) The medicine verification device according to claim 1, wherein the verification target medicine is disposed on the arrangement unit in a state of being packed in a light- transmissive packaging bag.

Regarding claim 10,
10. (Original) The medicine verification device according to claim 9, further comprising: 
a conveyance unit that conveys a continuous packaging bag having a strip-like shape including continuously arranged packaging bags, along a conveyance path; and 
a condition determination unit that determines whether the operation execution condition is satisfied, 
wherein the arrangement unit is provided at an intermediate position of the conveyance path, 
the packaging bag in the continuous packaging bag disposed on the arrangement unit is switched by the conveyance of the continuous packaging bag by the conveyance unit, and 
the image capturing unit captures the image every time the packaging bag disposed on the arrangement unit is switched.

Regarding claim 11,
11. (Original) The medicine verification device according to claim 10, wherein, in a case that the condition determination unit has determined that the operation execution condition is satisfied, the control unit causes the external force application unit to execute the external force applying operation of applying an external force to the verification target medicine within the packaging bag disposed on the arrangement unit at a time when a result of the determination is obtained by the condition determination unit.

Regarding claim 12,
12. (Original) The medicine verification device according to claim 1, wherein the verification target medicine is disposed in an unpackaged and exposed state on the arrangement unit.

Regarding claim 13,
13. (Original) The medicine verification device according to claim 1, further comprising a verification unit that verifies type and the number of the verification target medicines.

Regarding claim 14,
14. (Original) The medicine verification device according to claim 13, 
wherein the verification unit reads a master image pre-registered for the type of medicine specified from the prescription condition information and verifies the type of the verification target medicine by using the image captured by the image capturing unit and the master image, and 
the operation execution condition includes the second operation execution condition, in which the second operation execution condition is that the shape of the verification target medicine appearing in the image captured by the image capturing unit differs from the shape of the medicine appearing in the master image.

Regarding claim 15,
15. (Previously Amended) The medicine verification device according to claim 1, wherein the external force application unit applies any one of vibration, swing, impact, and pressing force to the verification target medicine disposed on the arrangement unit, as the external force.

Regarding claim 16,
16. (Currently Amended) A medicine verification method comprising: 
disposing a verification target medicine on an arrangement unit; 
capturing an image of the verification target medicine disposed on the arrangement unit; 
emitting light, using a light irradiation unit, to the verification target medicine disposed on the arrangement unit when the image is captured; 
acquiring prescription condition information indicating a prescription condition set for prescribing a medicine; 
causing an external force application unit to execute an external force applying operation of applying an external force to the verification target medicine disposed on the arrangement unit to move the verification target medicine when an operation execution condition is satisfied, wherein the operation execution condition includes at least one of.
a first operation execution condition that the number of the verification target medicines appearing in the image differs from the quantity of the medicines specified from the prescription condition information; and 
a second operation execution condition that a shape of the verification target medicine appearing in the image differs from a shape corresponding to a type of the medicine specified from the prescription condition information, and 
the operation execution condition further includes: 
a third operation execution condition that a plurality of medicines are disposed on the arrangement unit as the verification target medicine and that one medicine and another medicine out of the plurality of medicines are adjacent to each other in an irradiation direction when the light irradiation unit performs light emission; and 
a fourth operation execution condition that an arrangement position, within the arrangement unit, of the verification target medicine in the image is a position within a predetermined region;
wherein the first operation execution condition is that the number of verification target medicines appearing in the image is smaller than the quantity of medicines specified from the prescription condition information; 
wherein the operation execution condition further includes a fifth operation execution condition that a posture of the verification target medicine appearing in the image is the posture that causes identification information formed on the verification target medicine to be outside an imaging range of the image capturing unit; and 
wherein the image capturing unit includes a plurality of cameras, and the fifth operation execution condition is that the posture of the verification target medicine appearing in the image is a posture that causes the identification information to be outside an imaging range of each of the plurality of cameras.

Regarding claim 17,
17. (Original) The medicine verification device according to claim 2, wherein the light irradiation unit has a plurality of light emitting units and emits light in different directions using the plurality of light emitting units, and when the third operation execution condition is satisfied, the control unit causes the external force application unit to execute the external force applying operation in a case where there exists at least one combination of the one medicine and the other medicine adjacent to each other in the irradiation direction.

Regarding claim 18,
18. (Original) The medicine verification device according to claim 3, wherein the light irradiation unit has a plurality of light emitting units and emits light in different directions using the plurality of light emitting units, and 
when the third operation execution condition is satisfied, the control unit causes the external force application unit to execute the external force applying operation in a case where there exists at least one combination of the one medicine and the other medicine adjacent to each other in the irradiation direction.

	Regarding claim 19,
19. (Original) The medicine verification device according to claim 7, wherein, when the fifth operation execution condition is satisfied after causing the external force application unit to execute the external force applying operation, the control unit causes the external force application unit to repeatedly execute the external force applying operation.

REASON FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter:  Regarding independent claim(s) 1 and 16, the closet prior art does not specifically teach or reasonably suggest wherein the first operation execution condition is that the number of verification target medicines appearing in the image is smaller than the quantity of medicines specified from the prescription condition information; wherein the operation execution condition further includes a fifth operation execution condition that a posture of the verification target medicine appearing in the image is the posture that causes identification information formed on the verification target medicine to be outside an imaging range of the image capturing unit; and wherein the image capturing unit includes a plurality of cameras, and the fifth operation execution condition is that the posture of the verification target medicine appearing in the image is a posture that causes the identification information to be outside an imaging range of each of the plurality of cameras. Dependent claims 3-5, 8-15, and 17-19 are allowed for the reasons concerning the independent claim(s) 1 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3-5, and 8-19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATTIE I. YOUNG whose telephone number is (571) 270-1049 and fax phone number is (571) 270-2049.  The examiner can normally be reached on MON – THU 7:30AM TO 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA I YOUNG/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        08/03/2022